Citation Nr: 1043204	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  07-38 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a respiratory disorder, to 
include a respiratory disorder due to in-service exposure to 
asbestos.


ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk


INTRODUCTION

The Veteran served on active duty from February 1966 to February 
1970. 
	
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2007 rating decision of the Roanoke, Virginia, 
Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran asserts he was exposed to asbestos in service while 
he was stationed at Langley Air Force Base, Lackland Air Force 
Base, and Amarillo Air Force Base.  

Service treatment records associated with the claims file are 
negative for any diagnosis of or treatment for a respiratory 
disorder, to include pulmonary fibrosis.  No reference to 
asbestos exposure is noted in the Veteran's service personnel 
records.  Still, in light of the Veteran's military occupational 
specialty, i.e., jet engine mechanic, and the dates and locations 
of his service, the Board concedes that it is at least as likely 
as not that he was exposed to asbestos in service.  

Mere exposure, however, to a potentially harmful agent is 
insufficient to be eligible for VA disability benefits.  
Moreover, it must be noted that the Veteran worked for 31 years 
post service as a boilermaker for an electric utility company, 
and the appellant concedes in his November 2007 VA-9 that he was 
exposed to asbestos in this post service employment.  Hence, the 
question is whether any current respiratory disorder is due to 
service.  The medical evidence must show not only a currently 
diagnosed disability, but also a nexus, that is, a causal 
connection, between this current disability and the exposure to 
asbestos in service.  Hickson v. West, 12 Vet. App. 247 (1999).

In this regard, the Veteran has provided private medical records 
noting a history of an asbestos-related pleural disease.  See 
Records of Mark Doner, M.D.  In contrast, an August 2009 VA 
examination, conducted by a nurse practitioner, yielded a 
diagnosis of very early pulmonary fibrosis.  The nurse 
practitioner opined that there was no definitive diagnosis of 
asbestos, or any other disorder associated with asbestos 
exposure.  Pulmonary function tests were suggestive of 
restrictive patterns associated with obesity versus true 
restrictive lung disease, poor effort, and muscle weakness.  
Significantly, however, no opinion was given addressing whether 
it is at least as likely as not that any respiratory disorder was 
related to the Veteran's in-service asbestos exposure, or whether 
it was more likely than not that the disorder was caused by his 
post service 31 year history of asbestos exposure as a 
boilermaker.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request that the Veteran 
identify all health care providers who have 
treated any lung disorder since separation 
from active duty.  Thereafter, the RO/AMC must 
take undertake all appropriate development to 
include securing all available treatment 
records not already associated with the claims 
folder.  Duplicate records should not be added 
to the claims file.  If efforts to secure 
private records are unsuccessful the Veteran 
must be informed in writing of that fact and 
offered an opportunity to personally secure 
the records.  If the RO cannot locate any 
identified Federal records, it must 
specifically document the attempts that were 
made to locate them, and explain in writing 
why further attempts to locate or obtain any 
government records would be futile.  The RO 
must then: (a) notify the claimant of the 
specific records that it is unable to obtain; 
(b) explain the efforts VA has made to obtain 
that evidence; and (c) describe any further 
action it will take with respect to the 
claims.  The claimant must then be given an 
opportunity to respond.

2.  Once the above development is complete, 
the RO/AMC should schedule the Veteran for a 
VA respiratory examination by a pulmonologist 
to determine the nature and etiology of any 
diagnosed lung disorder.  With respect to any 
diagnosed lung disability, the examining 
physician must opine whether it is at least 
as likely as not, i.e., is there a 50/50 
chance, that any lung disability is medically 
related to the Veteran's active military 
service, including exposure to asbestos.  In-
service exposure to asbestos is conceded.  
The examiner must also note the Veteran's 31 
year post-service exposure to asbestos as a 
boilermaker.  If an asbestos related disease 
is diagnosed, a determination must be made 
whether it is MORE likely than not that the 
disorder is medically related to 31 year 
history of post-service asbestos exposure.  

The entire claims file and a copy of this 
remand must be made available to and reviewed 
by the designated examiner, and the 
examination report should include a 
discussion of the Veteran's documented 
medical history and assertions.  The examiner 
should set forth all examination findings and 
a complete rationale for the conclusions 
reached.  The pulmonologist is requested to 
provide a copy of his/her curriculum vitae.

3.  Once the Veteran has been afforded a VA 
examination, the RO/AMC should readjudicate 
the claim, and a supplemental statement of 
the case should be provided to the Veteran 
and his representative.  If the issue on 
appeal remains denied, the Veteran and his 
representative should be given adequate 
opportunity to respond before the claim is 
returned to the Board for further 
adjudication.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


